Opinion by
Wilson, J.
In accordance with stipulation of counsel that the merchandise consists of iron pictures the same in all material respects as those the subject of Marshall Field & Co. v. United States (45 C.C.P.A. 72, C.A.D. 676), the claim of the plaintiffs was sustained, with the exception of such merchandise shown on entry 5286, under protest 326138-K, which was entered prior to June 30, 1956. Said merchandise was held dutiable at 22% percent under paragraph 397, as modified by the General Agreement on Tariffs and Trade (T.D. 51802).